Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,4-8,11,12, and 19-24 are pending in the application. Claims 2,3,10 and 13-18 have been previously cancelled. Thus, claims 1,4-8,11,12, and 19-24 have been examined as the subject matter of record.

Withdrawn Rejections
	Applicant's amendments and arguments filed March 30, 2022 are acknowledged and have been fully considered.  
Claims 1, 4-9, 11, 12, and 19-24 were rejected under 35 USC 103 as being obvious over Beestman (US Patent 5569639, Published 10/29/1996) in view of Yvin et al. (WO 1993/006730, Published 04/15/1993). This rejection is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention.




New Rejection(s) 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,4-8,11,12, and 19-24 are rejected under 35 USC 103 as being obvious over Beestman (US Patent 5569639, Published 10/29/1996, previously cited) in view of Yvin et al. (WO 1993/006730, Published 04/15/1993, previously cited) and Knochenmus et al. (US PG Publication 2014/011675 A1, newly cited).


Applicant’s Invention

Applicant claims a detoxifying composition comprising a selective herbicide, an algal extract, and either manganese, a silicate or a mixture of manganese and a silicate, wherein the composition comprises - 20 to 85% of the selective herbicide, wherein the selective herbicide is glyphosate, dimethenamide-p or imazaquin; - 5 to 50% of the algal extract, wherein the algal extract is from fucale or laminariale brown algae; - 2 to 20% of the manganese, silicate, or both, wherein the silicate is aluminum silicate, magnesium silicate, or potassium silicate, and wherein the manganese is a manganese salt or chelated manganese; and - 5 to 85% of an adjuvant and/or an additive; wherein the percentages are percentages by weight of the total weight of the composition, and wherein the composition comprises no microbial strains.





Determination of the scope and the content of the prior art
(MPEP 2141.01)

	With regards to instant claims 1,4,8,11,12,19 and 22, Beestman teaches a dry flowable agricultural composition (abstract) preferably comprising 20-60% glyphosate(selective herbicide of the instant claims), 2-15% stabilizer preferably sodium metasilicate, and other ingredients (column 2, lines 45-67). Metasilicates can be selected from ammonium, lithium, potassium, and/or sodium metasilicates (column 4, lines 40-52, silicate of the instant claims). A preferred composition comprises, in weight percent based on total formulation weight, the above composition comprising: (1) 20-60% of the glyphosate or glyphosate salt, (2) 2-8% water, (3) 4-30% anhydrous base salt, (4) 0-5% anti-caking agent, (5) 0-1% anti-foaming agent, (6) 2-15% stabilizer, (7) 10-25% heat-activated binder, and (8) 0.5-20% sulfonylurea herbicide (see column 2, lines 45-57, adjuvant and/or additive of the instant claims).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Beestman is that Beestman does not expressly teach the 5 to 50% of the algal extract, wherein the algal extract is from fucale or laminariale brown algae (limitation of instant claims 1,4,8,11,12,19 and 22) as well as a method for detoxifying a plant using the claimed composition (limitation of instant claims 5-7,21,23 and 24) .  However, Yvin et al. teach compositions derived from seaweed, their preparation process and their applications in the agricultural field ([0001-0002].   Yvin et al. teach it is known that numerous compositions derived from marine algae have been proposed in the agricultural field, in particular as growth stimulant, deficiency corrector and anti-stress by the foliar route ([0003]).  Yvin et al. teach that the invention results from the discovery of new compositions derived from marine algae exhibiting an activity of the original systemic type on the major physiological functions of plants, photosynthesis and respiration, by increasing their energy potential, and particularly advantageous as regards the acceleration of plant growth ([0004]).  Yvin et al. teach that these new compositions are likely to be obtained by carrying out a process comprising the basic hydrolysis of at least one brown algae, preferably chosen from fucales or luminaria ([0006]). 
        A second difference between the invention of the instant application and that of Beestman is that Beestman does not expressly teach the use of manganese (limitation of instant claims 4,11,12,19 and 22) and that the crop being treated is soybean (limitation of instant claim 9).  However, Knochenmus et al. teach a seed, soil, or plant treatment composition comprising one or more of a mineral chelated compound and cobalt compound and optionally a fungicide, an inorganic fertilizer, an herbicide, an insecticide, a biological fertilizer, or a combination thereof([0008]).  The mineral of the mineral chelated compound can be, for example, cobalt, scandium, selenium, titanium, vanadium, chromium, manganese, iron, nickel, copper, zinc, or a combination thereof. The chelate or ligand of the mineral chelated compound can be, for example, lactate, propionate, butyrate, EDTA, acetate, or the like, or a combination thereof ([0009] and claim 8).  Knochenmus et al. teach  that the compositions are beneficial to numerous agricultural crops and plants, including but not limited to corn, soybeans, alfalfa, sugar beets, potatoes, sod, and grass ([0043]) and the composition can also include one or more compatible pesticides, such as glyphosate (see [0084] and claim 11)



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of Beestman and Yvin et al. are directed to agricultural composition formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Beestman and Yvin et al. to arrive at the claimed composition comprising an algal extract  from fucale or laminariale brown algae at the time the instant invention was filed, with a reasonable expectation of success. Yvin et al teach that the compositions derived from marine algae will find application in the agricultural field for increasing the quality and yield of production by intervening specifically in certain physiological functions of plants, for example by improving photosynthetic and respiratory metabolism and that these compositions can thus be used for the preparation of coating solutions for seeds, liquid fertilizers or else solutions to be applied to the leaves of a plant. ([0005]). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having an agricultural composition  that increases the quality and yield of production by intervening specifically in certain physiological functions of plants  as a result of having  an algal extract  from fucale or laminariale brown algae.  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed composition.
     The teachings of Beestman and Knochenmus et al. are directed to agricultural composition formulations comprising glyphosate.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Beestman and Knochenmus et al. to arrive at the claimed composition comprising manganese and used to treat soybean at the time the instant invention was filed, with a reasonable expectation of success. Knochenmus et al teach that manganese improves nitrogen utilization, plays a vital role in pollination and aids cell energy release mechanisms ([0004]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having an agricultural composition  that improves nitrogen utilization, plays a vital role in pollination and aids cell energy release mechanisms as a result of comprising manganese.  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed composition.  
    	With regards to the claimed percentages, ratios and application rates, the cited references do not teach all these limitations as claimed in the instant application.   However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the percentages, ratios and application rates depending on the desired result and plant species.   Determining optimal percentages, ratios and application rates is routine experimentation and is readily practiced by one of ordinary skill.  
   
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on March 30, 2022, with respect to the  rejection 1, 4-9, 11, 12, and 19-24 were rejected under 35 USC 103 as being obvious over Beestman (US Patent 5569639, Published 10/29/1996) in view of Yvin et al. (WO 1993/006730, Published 04/15/1993) have been considered but are moot in view of a new grounds of rejection set forth above.  However, the Examiner will address Applicant’s arguments because the Beestman  and  Yvin et al. have been cited in the new rejection.  
Firstly, Applicant argues that the preferred metasilicate in Beestman, sodium metasilicate, is not one of the silicates listed in the instant claims.  However, the Examiner  is not persuaded   by Applicant’s argument. When considering a prior art's teaching; the whole reference is considered, including the examples.  In the instant case, Beestman teaches a dry flowable agricultural composition (abstract) preferably comprising 20-60% glyphosate(selective herbicide of the instant claims), 2-15% stabilizer preferably sodium metasilicate, and other ingredients (column 2, lines 45-67). Metasilicates can be selected from ammonium, lithium, potassium, and/or sodium metasilicates (column 4, lines 40-52, silicate of the instant claims).  Thus, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Further, according to MPEP 2123, “patents are relevant as prior art for all they contain" . 
  Furthermore,  Applicant argues that the composition of the claims has glyphosate as the active herbicide and that Beestman does not teach combining a stabilizer, i.e., per Beestman, a sodium metasilicate, if  glyphosate is the only herbicide. Applicant argues that Beestman teaches a stabilizer, i.e., a sodium metasilicate, only if the glyphosate was combined with sulfonylurea or another herbicide and that the purpose of the stabilizer in Beestman is to protect the sulfonylurea which decomposes in the presence of water.   Applicant argues that sulfonylurea is not present in the instantly claimed compositions and that the glyphosate of the instant claims is provided as the only herbicide, therefore the teaching in Beestman for adding a 'stabilizer' such as sodium metasilicate is a negative teaching and would not provide motivation to combine glyphosate with any stabilizer, or any silicate.  However, the Examiner  is not persuaded   by Applicant’s argument because the instant claims use the transitional term “comprising”.  According to MPEP 2111.03 [R-3], the transitional term "comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Hence, the use of "comprising" language in the instant claims would allow for the inclusion of sulfonylurea or another herbicide.

Next, Applicant argues that in the case of potassium silicate, further down in the paragraph, Beestman provides reasons why potassium salts should not be used in the glyphosate/sulfonylurea composition of Beestman, See same paragraph, Col 4, lines 48-49:  "Potassium salts are less desirable because of the problem of forming hygroscopic compositions."   However, the Examiner  is not persuaded   by Applicant’s argument.  Beestman teaches that useful anhydrous base salts are those which have hydrated forms with melting points above 60.degree Celsius. Useful anhydrous base salts have cations that include ammonium, lithium, potassium, sodium, and polyvalent cations as that part of the salt with carbonate, carbonate/phosphate blends, citrate, metaborate, metasilicate, pyrophosphate, sulfate and tetraborate, as well as others. Ammonium salts are less desirable because of the problem of evolving ammonia. Potassium salts are less desirable because of the problem of forming hygroscopic compositions. Lithium salts are useful but can be more expensive than the corresponding sodium salt. Polyvalent cationic salts are useful but can deactivate glyphosate. Therefore, sodium base salts are preferred.  Although potassium salts are taught to be “less desirable”, they are also taught to be a useful cation as that part of the salt with metasilicate. 

   Lastly, Applicant argues that Yvin does not cure the deficiency of Beestman and that Yvin provides a composition derived from brown algae. Applicant argues that merely showing a brown algae composition, one element of the composition in the claims, was known does not make the combination in the claimed composition obvious. However, the Examiner  is not persuaded   by Applicant’s argument because in addition to teaching that a brown algae composition was known at the time the instant application was filed,   . Yvin et al teach that the compositions derived from marine algae will find application in the agricultural field for increasing the quality and yield of production by intervening specifically in certain physiological functions of plants, for example by improving photosynthetic and respiratory metabolism and that these compositions can thus be used for the preparation of coating solutions for seeds, liquid fertilizers or else solutions to be applied to the leaves of a plant. ([0005]).   Yvin et al. teach that these new compositions are likely to be obtained by carrying out a process comprising the basic hydrolysis of at least one brown algae, preferably chosen from fucales or luminaria ([0006]).   One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having an agricultural composition  that increases the quality and yield of production by intervening specifically in certain physiological functions of plants  as a result of having  an algal extract  from fucale or laminariale brown algae.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).











Conclusion
  
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617